WARD, Justice
(dissenting).
I respectfully dissent from the majority opinion permitting the recovery of $35,-000.00 crop damage to the Plaintiffs which is based solely on conjecture and on their bald and unsupported conclusion that they would “be very conservative and that they lost over a Hundred Thousand Dollars.” When pressed as to his foundation for this figure, one of the Plaintiffs testified that “We know about what we can make in profit on grains and so on. We know what cotton brings and when you add all of this up, you can up to more than that figure.” This data, this figure, the total production in terms of dollars and cents, the total expenses and the net profits for any preceding year, for the three years in question or for the two subsequent years for which figures were available, are not forthcoming. The damage to the Plaintiffs is claimed as being due to excessive breakdowns in the tractors resulting in losses in their short staple cotton, their Pima cotton and their grains. As to the short staple, the only figures available for the years 1965 through 1970 are the number of acres planted and the number of bales produced. Nothing is presented as to the Pima cotton. As to the grain, the only figure is that for the year 1966 they had only 300 acres planted when they should have 1,000 or 1,200 acres and that “anybody could make $40.00 or $50.00 an acre on grain.” If this was the selling price, the gross or the net profit, we are not informed.
This was a large operation where careful books and records were kept. The testimony establishes that the government cotton subsidy granted each year to these Plaintiffs varied from $150,000.00 to $165,000.00. Yet there is no factual data to enable the fact finder to make an intelligent estimate of any loss. There was no evidence as to the price of cotton or any other crop in any year during either the years in question or during prior or subsequent years. There is no evidence as to the amount of cotton which the Plaintiffs claim should or would have been produced had the tractors been in service a higher percentage of the time or a greater number of days. There is no evidence as to the wages paid to idle laborers. There is no evidence as to the profits obtained in either previous or subsequent years. There is no evidence as to how production of the years in question compared to other farms in the vicinity. For all that is known, the *806Plaintiffs could well have made a higher profit from their farming operations during the three years that they used the six row tractors than during the years when they were using the replaced seven four row tractors. This criticism of the evidence is particularly forceful in view of the Plaintiffs’ admissions that while using the four tractors complained of they always got their full intended cotton acreage planted and that any time they had a farming operation to be performed, they got out and got the job completed in one manner or another. The criticism is considered also in light of their admission that their avérage crop yield was greater during the three full years that the equipment in question was used than during the succeeding two years when the new John Deere equipment was operated and further that in each of the years that the equipment in question was used, the Plaintiffs’ per acre cotton yield exceeded the county average yield.
Evidence to establish profits must be certain and not speculative and while exact calculations are not required, it is necessary that there be data from which they may be ascertained with a reasonable degree of certainty and exactness. Munke et al. v. Hubbard et al., 281 S.W.2d 165 (Tex.Civ.App. — Austin 1955, no writ); Southwest Battery Corporation v. Owen et al., 131 Tex. 423, 115 S.W.2d 1097 (1938); Hall et al. v. Brown et al., 398 S.W.2d 404 (Tex.Civ.App. — Waco 1966, no writ); 22 Am.Jur.2d, pp. 252-256. The vacuum presented to us is somewhat similar to the cases which have consistently denied future profits when the business is new and unestablished. As stated by Justice Pope in Atomic Fuel Extraction Corporation v. Slick’s Estate et al., 386 S.W.2d 180 (Tex.Civ.App.. —San Antonio 1964, writ ref’d n. r.e. at 403 S.W.2d 784, with notation on another point), while discussing the Southwest Battery Corporation v. Owen et al., supra:
“That case explains that pre-existing profits, together with other facts and circumstances, may supply the reasonable certainty required both as to the fact of damages and the amount. The success of an enterprise, measured in profits, is dependent upon a multitude of risks, chances and circumstances; and without some history of profits there is inadequate data upon which to prove the fact of damages with the certainty required. A new and unestablished business without a profit record leaves too much to conjecture and speculation. * * * * In those Texas cases which have permitted recovery, there was some data and history of profits from an established business.”
An exhaustive list of Texas Cases are therein cited.
Considering only the evidence which supports the jury verdict for $35,000.00 and only the facts and circumstances which tend to sustain it, I find no evidence to support the finding and would reverse and render the judgment of the trial Court in this regard. If I be mistaken in this, then I would sustain the Appellants’ point Eight that the trial Court erred in overruling the Defendants’ objection to the testimony of the Plaintiffs concerning the bald conclusion that the crop losses were over $100,000.00 and would remand this case for a new trial. This latter error amounted to such a denial of the rights of the Appellants as was reasonably calculated to cause and probably did cause the rendition of an improper judgment in the case. Rule 434, Texas Rules of Civil Procedure.